Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 6/24/21.
2.	The instant application is a continuation of 15/970,702, filed 05/03/2018, now U.S. Patent 10,684,281, which is division of 14/831,062, filed 08/20/2015, now U.S. Patent 9,982,250 claiming priority from provisional application 62040323 filed on 08/21/2014.
3.	The examiner has changed for the prosecution of this application. Please address all future correspondence to Examiner Bhat, AU 1634.

Claim status
4.	In the claim listing of 6/24/21 claims 1-3, 6-7 and 9-20 are pending in this application. Claims 1, 6-7 and 14 are amended. Claims 4-5 and 8 are canceled. Claims 16-20 are withdrawn. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.
	As discussed in the interview summary, upon entry of claims via examiner’s amendments claims 1-3, 6-7 and 9-15 are pending in this application.

Withdrawn Rejections and response to the Remarks
5.	All pending rejections on the record have been withdrawn in view of amendments and persuasive arguments made by the applicant that amended claims are novel over the prior arts (Remarks, pgs. 5-9). The pending ODP rejection on the record has been 

EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Ms. Dai on 8/13/21.
	In the claim listing of 6/24/21, please cancel withdrawn claims 16-20.

Examiner’s comment
7.	Claims 1-3, 6-7 and 9-15 have been renumbered as claims 1-12 and presented in the same order as presented by the applicant.

Reasons for the Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
	Li et al (US 5,418,058 issued May 23, 1995) disclose a synthetic scheme or self-assembly scheme useful in practicing the present invention. In a cyclodextrin derivative 40, a secondary hydroxyl group has been reacted to convert the hydroxyl group to an ester group (OR). R in such an ester group can include a carbonyl group such as R1C(=O)-- with R1 being, e.g., hydrogen, an alkyl group, preferably a C1 to C4 alkyl group or substituted C1 to C4 alkyl group, or an aryl group, preferably a phenyl or substituted phenyl. R can also be an alkyl group, preferably a C1 to C4 alkyl group or substituted C1 to C4 alkyl group, an aryl group, preferably a phenyl or substituted phenyl, or a sulfonic group and the like. Suitable groups for R can include: carboxyl 1 is methyl, ethyl, propyl, butyl, hydroxyethyl, hydroxypropyl, benzyl, and the like; alkyl groups such as methyl, ethyl, propyl, butyl, hydroxyethyl, hydroxypropyl, benzyl, and the like; or, aryl groups such as phenyl and the like. Derivative 40 can be linked in step (b) through silane linker 42 after silane linker 42 is initially reacted in step (a) to the oxide surface of substrate 44. Orientation of the cyclodextrin cavity as shown can thus be accomplished. Reaction in step (c) with potassium hydroxide and methanol can restore a secondary hydroxyl functionality as shown at 46 and steps (a), (b), and (c) can be repeated to build up a multilayer structure with oriented cyclodextrin functionality (Fig. 4, column 
			
    PNG
    media_image1.png
    558
    387
    media_image1.png
    Greyscale

	Li also teaches an article of manufacture comprising a substrate including an oxide surface layer and a selective thin film of a cyclodextrin derivative chemically bound upon said substrate, said film is capable of inclusion of a selected organic compound therewith (Li, claim 1 and column 4, lines 31-67).
	Grace et al (US 6,801,677 issued Oct. 5, 2004) disclose a silane linking agent reacted initially with the oxide surface layer of the waveguide and then subsequently 
	
    PNG
    media_image2.png
    338
    686
    media_image2.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 1-3, 6-7 and 9-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634